DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: 
On page 1, paragraph 5 recites “This object is achieved by  a system having the features of claim 1.” It is noted that instead of referring to claim 1, applicant is urged to describe in text what the claim pertains to or invention pertains to without refencing to specific claim numbering.
On page 1, paragraph 6, line 3 recites “the device movable in a controlled manner is formed by an aircraft that can perform any desired displacements”. It is noted that since there are two devices, “at least one aircraft” and “at least one second device” applicant must clarify which device is being referred, and furthermore, it appears that the  at least one 
Page 6, paragraph 2 of the specification recites “The system 10 according to the invention comprise a first device 20, which is formed by aircraft 20 provided with at least one rotor 21.” This language does not make sense as it is not too clear how first device can be formed by the same device. 
In summary, the specification requires thorough review and amendment, as it appears to be machine translation.
Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one second device for applying material in claim 1 line 2-3. In this case, at least one second device for applying material is considered a nozzle/supplier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-20 are objected to because of the following informalities:   claims 1-20 includes the term “characterized in that” in almost all the claims. It does not provide any meaningful definition to the claim and is suggested to amend the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are
Claim 1 line 3 -4 recites “the at least one first device movable in controlled manner is formed by an aircraft provided with at least one rotor.”  It is vague and indefinite as it is unclear how the first device which is an aircraft (according to instant specification, page, 1 paragraph 6) is formed by an aircraft? Applicant is urged to clarify this in the next action.  The dependent claims 2-15 are rejected for the same reason as discussed above. 
The term “in particular” in claim 15 is a relative term which renders the claim indefinite. The term “in particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-3, 12-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 (XP002782904).

D1 teaches a system comprising at least one first device (aircraft/copter) which can be move in a controlled manner and at least one second device (nozzle) which is arranged thereon for the application of material (see time 0.1 -3.22 seconds), wherein the at least one first device which can move in a controlled fashion is formed by flying device which is provided with at least one rotor which has at least one container for supplying the material (as in the video, 0.1 -3.22 second). 
As for claims 2, 12 and 16, D1 further teaches second device comprises at least one nozzle or print head (see video 0.1 sec – 3.22 second); aircraft is form of a drone and in that the at least one container is connected to the second device by means of at least one pump (see video).
As for claim 13, D1 further teaches the aircraft is useable for erecting a wall of a building and/or for applying concrete (see time 1.14).
As for claim 3 and 15, D1 further teaches the at least one container is connected to the second device by means of at least one pump (time 1.00 which shows pump/feed line); a conveying line, formed by or mounted on a telescopically extendable or three-dimensionally movable handling assistant, is provided between the at least one container and the device for applying material (time 1.00 and onward). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 10-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (XP002782904, as provided by the Applicant’s IDS).
The Examiner concurs with rejection provided by the international searching authority received on 11/07/2019 included with the Applicant’s IDS received on 11/07/2019, and summarized herein below. 
Claims 4-5, 9, and 17-18, recites the aircraft has at least two containers, the two containers are suitable for receiving different components of the material, which are mixable by way of the second device, and it is noted that these limitations relate to 
Claims 10-11 pertaining to the aircraft is provided with a receiver, which is a radio in connection with a transmitter connected to a control apparatus, and the control apparatus has at least one program memory for storing at least one operating program comprising position data for the at least one aircraft and comprising material metering data for the device and/or the pump, and are these limitations are either implicitly disclosed in D1 (see time 0.1 to 3.22) or would have been obvious to one skilled in the art at the time of the applicant’s invention to include known control mechanism to control a flying object. 
Claims 6-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (XP002782904, as provided by the Applicant’s IDS) in view of D2 (DE 102015110466 A1, as provided by the Applicant’s IDS).
D1 teaches all the limitations, except, as in claims 6-8 pertaining to the second device and/or the at least one container are connected to at least one storage container via at least one material supply line; the at least one material supply line is held at a level above the altitude of the aircraft by means of at least one support device, however, it is noted that a person skilled in the art seeking to use a material feedline would choose (from one of several obvious possibilities), according to the circumstances (see e.g. D2 figure 3 also shown below: supply container 3, carrying device 18) without exercising inventive skill.  

    PNG
    media_image1.png
    388
    330
    media_image1.png
    Greyscale

D2 (DE 102015110466 A1) figure 3 also shows supply container 3, carrying device 18
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over D1 (XP002782904) in view of D3 (CN 105 314 102 A).
D1 teaches all the limitations, except, as in claims 14 pertaining to the aircraft is provided with at least one device for applying attachment parts or for transporting materials and tools, it is noted that a person skilled in the art seeking to transport materials would choose one of several obvious possibilities, according to the circumstances (see e.g see D3, Figs 2-4) without exercising inventive skill. 

    PNG
    media_image2.png
    310
    488
    media_image2.png
    Greyscale

	Figure 2 of D3 (CN 105 314 102 A) showing aircraft provided with attachment part for transporting. Also see other Figs 3-4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0047703 A1 – system and method for locally precise application of solids and liquids and mixtures thereof in agriculture and forestry; similarly see US 2018/0354624 A1. Also see – US 11,235,890 B1.
US 2021/0339294 A1 – pertains to electrostatic quadcopter sanitation device and delivery system.  Also see US 2021/0261250 A1 – drone with nozzle; also see similarly US 2020/0216173 A1; US 2020/0148348 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743